Citation Nr: 9909382	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for chronic right 
shoulder dislocation with traumatic changes, currently 
evaluated as 40 percent disabling. 

3.  Entitlement to an increased rating for chronic left 
shoulder dislocation with traumatic changes, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran perfected an appeal with respect to the issue of 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  A September 1998 rating decision granted a 
total rating based upon individual unemployability due to 
service-connected disabilities.  Therefore, this issue is 
moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by nightmares, 
flashbacks, sleep disturbance, memory problems, intrusive 
memories, anger outbursts, poor concentration, 
hypervigilance, and exaggerated startle response, such that 
his reliability, flexibility, and efficiency are impaired to 
an extent that he is demonstrably unable to obtain or retain 
employment.

3.  The right shoulder dislocation with traumatic changes is 
not manifested by movement of the scapula and humerus as one 
piece, fibrous union of the humerus, nonunion of the humerus, 
or loss of head of the humerus.

4.  The left shoulder dislocation with traumatic changes is 
not manifested by movement of the scapula and humerus as one 
piece, fibrous union of the humerus, nonunion of the humerus, 
or loss of head of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.132, Part 4, Diagnostic Code 9411 
(prior to November 7, 1996), 4.130, Diagnostic Code 9411 
(from November 7, 1996) (1998).

2.  The criteria for an evaluation greater than 40 percent 
for right shoulder dislocation with traumatic changes have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Codes 5200, 5201, 5202 (1998).

3.  The criteria for an evaluation greater than 30 percent 
for left shoulder dislocation with traumatic changes have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5200, 
5201, 5202.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  VA 
treatment records have been obtained and the veteran has been 
afforded VA examinations.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

PTSD

The report of an October 1995 VA psychiatric examination 
reflects that the veteran reported frequent intrusive 
distressing memories about Vietnam.  He reported nightmares 
and indicated that he experienced flashbacks.  He experienced 
intense distress when exposed to events that reminded him of 
Vietnam and attempted to avoid such reminders.  He had loss 
of interest in significant activities and detachment from 
others.  He reported sleep disturbance, irritability, anger 
outbursts, poor concentration, hypervigilance, and 
exaggerated startle response.  His speech was slow and 
deliberate with little spontaneity.  He was grossly oriented 
and generally organized and goal-directed.  His affect was 
sad and his mood was tired.  He appeared to have some 
impairment in recent and remote memory and insight and 
judgment were also limited.  The diagnoses included PTSD, 
severe.

The report of a February 1998 VA psychiatric examination 
reflects that the veteran reported restless sleep and 
nightmares.  He reported anger and crying episodes.  He 
indicated that he was more forgetful.  He continued to report 
flashbacks.  The examiner commented that the veteran 
continued to have more problems with crying, poor social 
interaction, and continued worsening of sleep, worsening 
flashbacks, avoidant behavior with decreased interest in 
activities as well as restricted range of affect.  The 
diagnoses included PTSD, severe, and the veteran's Global 
Assessment of Functioning (GAF) was indicated to be 45.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52, 695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App. 55 (1998), it was held that 
the new rating criteria regarding mental disorders could not 
have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.

A December 1995 rating decision granted service connection 
for PTSD and assigned a 10 percent evaluation from July 24, 
1995, the date the veteran filed his claim for service 
connection for PTSD.  A September 1998 rating decision 
granted a 50 percent evaluation for PTSD from July 24, 1995.  
In order for the veteran to be awarded a 100 percent 
schedular evaluation under Diagnostic Code 9411, in effect 
prior to November 7, 1996, he must be totally isolated in the 
community, or exhibit totally incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or be demonstrably unable to obtain or retain employment.  He 
only need meet one of these criteria.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

The record reflects that when the veteran was initially 
evaluated in October 1995 his PTSD was characterized as 
severe.  When he was again evaluated in February 1998 his 
PTSD was again characterized as severe and his GAF was 
indicated to be 45.  The Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., indicates that a GAF of 41 to 50 
reflects serious symptoms or any serious impairment in 
social, occupational, or school functioning, such as no 
friends, or unable to keep a job.  A review of both reports 
of examination reflect that the symptoms reported by the 
veteran were essentially the same in October 1995 and 
February 1998.  With consideration of the above, while there 
are factors outside of the veteran's PTSD affecting his 
employability, the Board concludes that in weighing the 
analysis provided by the different examiners with respect to 
the extent that the veteran's PTSD affects his employability, 
as well as the veteran's education and employment experience, 
the evidence is in equipoise with respect to whether or not 
the veteran's state of unemployment is related to his PTSD.  
In resolving all doubt in the veteran's behalf, a 100 percent 
evaluation for PTSD is warranted on the basis that he is 
unemployable due to PTSD.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); Johnson, supra.  Further, the 
record supports a finding that unemployability due to PTSD 
has existed since the veteran filed his claim in July 1995. 


Shoulders

The veteran's service-connected right and left shoulder 
disabilities have been evaluated as 40 percent and 30 percent 
disabling under Diagnostic Code 5201 based on the major 
extremity being limited in motion to 25 degrees from the side 
and the minor extremity being limited in motion to 25 degrees 
from the side.  This is the maximum schedular evaluation that 
may be assigned under Diagnostic Code 5201.

Diagnostic Code 5200 provides that where there is unfavorable 
scapulohumeral articulation with ankylosis with the scapula 
and humerus moving as one piece where abduction is limited to 
25 degrees from the side a 50 percent evaluation may be 
assigned for the major extremity and a 40 percent evaluation 
for the minor extremity.  Where there is other impairment of 
the humerus with fibrous union, nonunion, or loss of head of 
the humerus, evaluations from 50 to 80 percent for the major 
extremity and 40 to 70 percent for the minor extremity may be 
assigned.

A review of all of the competent medical evidence of record 
reflects that there is no competent medical evidence 
indicating that there is ankylosis of the scapulohumeral 
articulation where the scapula and humerus move as one piece 
nor is there any competent medical evidence that reflects 
that there is fibrous union of the humerus, nonunion of the 
humerus, or loss of head of the humerus.  In this regard, the 
report of the June 1995 VA examination indicates that there 
was no abnormal mobility in the elevation of the humerus in 
either shoulder and the reports of April 1995 X-rays of both 
shoulders reflect no bone or joint abnormality on the right 
and only mild osteoarthrosis on the left.  A May 1996 VA 
orthopedic examination report continues to reflect, as do VA 
outpatient treatment records, that range of motion of the 
shoulders is limited by pain, but again, there is no 
indication that the scapula and humerus move as one piece or 
that there is fibrous union of the humerus, nonunion of the 
humerus, or loss of head of the humerus.  Accordingly, a 
preponderance of the evidence is against evaluations greater 
than that which have been assigned for the veteran's service-
connected shoulder disabilities. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5200, 5201, 5202. 


ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


An increased rating for right shoulder dislocation with 
traumatic changes is denied.

An increased rating for left shoulder dislocation with 
traumatic changes is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 
- 6 -

- 1 -


